                                                      filed
                                                  IN CLERK'S OFFICE
                                              U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                  *     NOV 29 2018       -A-
EASTERN DISTRICT OF NEW YORK
                                       •X      BROOKLYN OFFICE
KEVIN GAMBLE,


                Plaintiff,                    TRANSFER ORDER
                                              18-CV-3931 (KAM)


                  -against-

CLINTON CORRECTIONAL FACILITY;
EARL BELL, Superintendent;
D. McINTOSH, Superintendent Deputy
of Program; DR. JOHNSON,FHSD;
PRACTIONER NURSE, Ms. John Doe;
MS. J. PERRY, A.S.A.T. Counselor,


                Defendants.

                                      •X


KIYO A. MATSUMOTO, District Judge:


            Plaintiff Kevin Gamble brings the instant pro se

complaint pursuant to 42 U.S.C. § 1983. Plaintiff alleges that

while he was incarcerated at the Clinton Correctional Facility,

located in Dannemora, New York, he was denied medical care and

that the conditions of his confinement were inadequate.

Plaintiff seeks monetary damages.    (See ECF No. 1, Compl.) For

the following reasons, the Court transfers the instant action to

the United States District Court for the Northern District of

New York.


            Under 28 U.S.C. § 1391, a civil rights action may be

brought in:
